                                            SETTLEMENT AGR EEM ENT

            This Settle ment and Release of Claim s Agre emen
                                                                 t ("Ag reem ent" ) is enter ed into by and betw een
  Amb er' s Disposal, LLC, an organ izatio n forme
                                                       d unde r the laws of the State of Mary land, Bren
  McA lwee, Frank L. McA lwee, Jr., Robe rt D.                                                                 da J.
                                                        Case, indiv idual resid ents of the State of Mary
  (collectively, "Def endan ts"), and, Selvi n Rami ro                                                          land
                                                        Mart inez Hern andez ("Ma rtinez "), Migu el Ange
  River a (" River a"), and Jesus N. Santa maria (" Santa                                                    l Leon
                                                          maria"), indiv idual resid ents of the State of Mary
                                        l
  (colle ctive ly, " Plain tiffs" ) as of    l
                                          j ~ tCJ      (" Exec ution Date" ).
                                                                                                               land

           WHE REA S, Plain tiffs broug ht a lawsu it, Case
                                                                 Num ber CAL 18-12481 in state court , again st
 Defen dants for alleg ed viola tions unde r the Fair
                                                          Labo r Stand ards Act (" FLSA "), Mary land Wage
 Hour Law ("MW HL") , and the Mary land Wage                                                               and
                                                             Paym ent and Colle ction Law ("MW PCL" ), and
 Defe ndan ts remo ved the lawsu it to Feder al Cour
                                                            t, Case Num ber 8:18-CV-01809-CBD (hereinafte
 Plain tiffs lawsuit is referred to as the "Complaint'');                                                     r

         WHE REA S, Defe ndan ts have denie d every alleg
                                                               ation of wron gdoin g conta ined in the Comp laint
 and in any other paper s filed or serve d by or on beha
                                                         lf of Plain tiffs in this matte r or befor e any court ;

         WHE REA S, the Partie s desir e to resol ve the Comp
                                                                  laint witho ut furth er litigation or adjud icatio n
 and reach ed the settle ment descr ibed herei n at a Settle
                                                             ment Conf erenc e befor e a Unite d States Magi strate
 Judge .

       NOW , THE REFO RE, in consi derat ion of the prom
                                                         ises and oblig ation s set forth in this
Agre emen t, the Parties agree as follows:

         I.       No Adm ission of Liabi lity. Noth ing in this Agre
                                                                               emen t shall be const rued to be an
admi ssion by Defe ndan ts of any wron gdoin g or nonc
                                                              ompl iance with any federal, state, city, or local rule,
ordin ance, const itutio n, statut e, contr act, publi c polic
                                                               y, wage and hour law, wage paym ent law, tort law,
comm on law, or any other unlaw ful condu ct, liabil
                                                             ity, wron gdoin g, or breac h of any duty whats oever
Defe ndan ts speci ficall y discla ims and denie s any                                                               .
                                                         wron gdoin g or liabil ity to Plaintiffs.

       2.        Paym ent. In consi derat ion of Plain tiffs' execu
                                                                          tion of and comp lianc e with this
Agre emen t, inclu ding Plain tiffs' waive r and relea
                                                       se of claim s, Defe ndan ts agree to provi de the follow
Paym ent to which Plain tiffs is not other wise entitl                                                          ing
                                                       ed:

                  (a)     The total sum of $26,0 00.00 to be paid to Plain
                                                                                  tiffs, to be paid direc tly to
        Plain tiffs' couns el, Zipin , Amst er & Gree nberg,
                                                             LLC ("Pla intiff s' Coun sel"). Defe ndan ts shall
        issue a Form 1099 -MIS C to each of Plain tiffs and
                                                             Plain tiffs' Coun sel for this amou nt.

                (b)    The paym ents outlin ed in this Secti on shall be
                                                                          deliv ered to Zipin , Amst er &
        Gree nberg, LLC, made out to "Zipi n, Amst er & Gree
                                                             nberg, LLC - Trust ee."

                (c)     The paym ents shall be made as follows: (i) one $10,0
                                                                              00.00 paym ent made withi n
       seven days of Fede ral Cour t appro val of this Agre
                                                            emen t; and (ii) eight mont hly paym ents of
       $2,00 0.00 begin ning Janua ry l , 2019 .


                (d)    Paym ents must be sent via certif ied mail, return
       Geor gia Ave. #400 , Silve r Sprin g, Mary land 2091                       receipt reque sted, to 8757
                                                             0. Paym ents must be timel y maile d so that they
       are received by Plain tiffs' Coun sel withi n five busin
                                                                ess days of the due date.
                    ( e)     The Parties understand and agree that of the total amou
                                                                                      nt of the payments, Eight
            Thousand Two Hundred Forty-Eight Dollars and Fifty
                                                                      Cents ($8,248.50) reflects the complete
            settlement and compromise of Marti nez's claims for
                                                                    damages, Two Thousand Four Hundred
            Forty-Eight Dollars ($2,448.00) reflects the complete settle
                                                                         ment and compromise of Santamaria ' s
            claims for damages, Seven Hund red Ninety-Two Dolla
                                                                         rs and Eighty-Two Cents ($792.82)
           reflects the complete settlement and compromise of
                                                                     River a's claims for damages, Fourteen
           Thousand Three Hundred Twenty-Four Dollars and Sixty
                                                                        -Eight Cents ($14,324.68) reflects the
           complete settlement and compromise of any claims
                                                                    by Plaintiffs or Plaintiffs' Counsel for
           attorney's fees in this matter, and One Hundred Eight
                                                                        y-Six Dollars ($186.00) reflects the
           complete settlement and compromise of any claim s by
                                                                    Plaintiffs or Plaintiffs' Counsel for costs
           incurred in this matter.

                   (f)      Plaintiffs agree and acknowledge that Defendants and its
                                                                                         counsel have not made
          any representations to Plaintiffs regarding the tax conse
                                                                       quences of any payments or amou nts
          received by Plaintiffs pursuant to this Agreement. Plaint
                                                                      iffs and Defendants are responsible for
          their respective tax liabilities relating to the payments
                                                                      made pursuant to this Agreement and
          neither will not look to the other for any indemnification
                                                                     of any tax liability for any reason ..
                   (g)   Plaintiffs further agree and acknowledge that Plaintiffs
                                                                                     have been properly paid
          for all hours worked for Defendants, that all salary,
                                                                  wages, commissions, bonuses, and other
          compensation due to Plaintiffs have been paid, and that
                                                                  Plaintiffs are not owed anything else from
          Defendants other than as provided for in this Agreement.

           3.       Release and Waiver of Claims. In exchange for the consi
                                                                                deration provided by Defendants
  in this Agreement, Plaintiffs and Plaintiffs' heirs, execu
                                                             tors, representatives, administrators, agents, and
 assigns ( collectively the "Releasors" ) irrevocably and
                                                           unconditionally fully and forever waive, release,
 and discharge Defendants, including Defendants parents,
                                                              subsidiaries , affiliates, predecessors, successors,
 and assigns, and each of their respective officers, direct
                                                                 ors, and employees, in their corporate and
 individual capacities (collectively, the "Rele ased Partie
                                                            s"), from any and all claims, demands, actions,
 causes of actions, judgm ents, rights , fees, damages, debts
                                                              , obligations, liabilities, and expenses (inclusive
 of attorneys' fees) of any kind whatsoever, whether know
                                                                  n or unknown (collectively, "Claims"), that
 Plaintiffs may have or has ever had against the Released
                                                             Parties, or any of them, arising out of, or in any
 way related to the allegations in Plaintiffs' Complaint from
                                                                 the beginning of time up to and including the
 date of Plaintiffs' execution of this Agreement.

        4.       Withdrawal and Stipulation of Dismissal. In excha
                                                                        nge for the good and valuable
consideration, the sufficiency of which is acknowledg
                                                        ed, Plaintiffs shall file a joint motion for the
approval of this Agreement and the dismissal of their Comp
                                                           laint with prejudice.
        5.     Non-Disparagement. The Parties agree and covenant that
                                                                         each Party shall not at any time
make, publish, or communicate to any person or entity
                                                          or in any public forum any defamatory, or
disparaging remarks, comments, or statements concerning
                                                        the other Party, now or in the future.
         6.       Governing Law, Jurisdiction, and Venue. This Agreement
or relating to this Agreement, wheth er sounding in contra                     and all matters arising out of
                                                             ct, tort, or statute, for all purposes shall be
governed by and construed in accordance with the laws
                                                          of Maryland without regard to any conflicts of
laws principles that would require the laws of any other
                                                         jurisdiction to apply. Any action or proceeding
by either of the Parties to enforce this Agreement shall
                                                           be brought only in any state or federal court
located in the state of Maryland.


                                                       2
          7.       Attorneys' Fees and Costs. In the event either Party
  tenns and conditions of this Agreement, the preva                       advances a lawsuit to enforce the
                                                      iling Party in that lawsuit will be entitled to recov
  from the non-prevailing Party, payment of all reaso                                                       er
                                                         nable attorneys' fees and costs that the prevailing
  Party incurred in the course of enforcing the terms
                                                           of the Agreement, including demonstrating the
  existence of a breach and any other contract enforceme
                                                          nt efforts.
          8.       Entire Agreement. Unless specifically provided herei
                                                                          n, this Agreement contains all of the
  understandings and representations between Defendants
                                                            and Plaintiffs relating to the subject matter hereo f
  and supersedes all prior and contemporaneous under
                                                         standings, discussions, agreements, representations,
  and warranties, both written and oral, regarding such
                                                        subject matter.
          9.      Modification and Waiver. No provision of this Agre
                                                                          ement may be amended or modified
 unless the amendment or modification is agreed to in
                                                         writing and signed by Plaintiffs and by Defendants.
 No waiver by any Party of any breach by any other
                                                       party of any condition or provision of this Agreemen
 to be performed by any other party shall be deemed                                                          t
                                                       a waiver of any other provision or condition, nor shall
 the failure of or delay by any Party in exercising
                                                       any right, power, or privilege under this Agreemen
 operate as a waiver to preclude any other or further exerc                                                  t
                                                            ise of any right, power, or privilege.
          10.     Severability. If any provision of this Agreement
                                                                       is held by a court of competent
 jurisdiction to be enforceable only if modified,
                                                      or if any portion of this Agreement is held as
 unenforceable and thus stricken, such holding shall
                                                        not affect the validity of the remainder of this
 Agreement, the balance of which shall remain in full
                                                      force and effect and continue to be binding upon the
 Parties, with any such modification to become a part
                                                       hereo f and treated as though originally set forth in
 this Agreement.

        11 .    Captions. Captions and headings of the sections and
intended solely for convenience and no provision of                   paragraphs of this Agreement are
                                                    this Agreement is to be construed by reference to the
caption or heading of any section or paragraph.

          12.   Counterparts. The Parties may execute this Agreemen
 shall be deemed an original, and all of which taken                      t in counterparts, each of which
                                                     together shall constitute one and the same instrument
Delivery of an executed counterpart signature page                                                         .
                                                       of this Agreement, by facsimile, electronic mail in
portable document fonnat (.pdf), or by any other
                                                       electronic means intended to preserve the original
graphic and pictorial appearance of a document, has
                                                      the same effect as delivery of an executed original of
this Agreement.

      13.   Acknowledgment of Full Understanding. PLAINTIF
AGREE THA T PLAINTIFFS HAVE FULLY READ,                    FS ACKNOWLEDGE AND
                                               UNDERSTAND, AND VOLUNTARILY ENTER
INTO THIS AGREEMENT. PLAINTIFFS ACKNOW
                                               LEDGE AND AGREE THA T PLAINTIFFS
HAVE HAD AN OPPORTUNITY TO ASK QUE STIO
                                               NS AND CONSULT WITH AN ATTORNEY
OF PLAINTIFFS ' CHOICE BEFORE SIGNING THIS
                                                AGREEMENT.

                                    SIGNATURE PAGE FOLLOWS




                                                     3
           IN WITNESS WHE REOF, the Parties have executed this
                                                               Agreement as of the Execution Date
  above.

                                                    DEFE NDA NTS

                                                    Amber's Disposal, LLC

                                                    By_ _ _ _ _ _ _ __
                                                    Name : Brend a J. McAJwee
                                                    Title: Offic er

                                                    Brend a J. McAlwee

                                                   Signature:
                                                             -----------
                                                   Print Name:
                                                               - - - - - - - -- -
                                                   Frank L. McAlwee, Jr.

                                                   Signature:_ _ _ _ _ _ _ _ _ __
                                                   Print Name :
                                                               - - - -- - - -- -
                                                   Robert D. Case

                                                   Signature:
                                                   Print Name-:
                                                                -- - - - - --- -
                                                              ----------
 PLAINTIFFS

 Selvin Ramiro Martinez Hernandez




Miguel Angel Leon Rivera


~:t~:Mffitfr1; L                  ,6~
Jesus N. Santamaria

Si~at ure:i J G ; ?
Pnnt Name:      els.vs Sa4avu<1




                                                              4
        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
                                                                               Execution
 Date above.

                                              DEFENDANTS

                                              Amber 's Disposal, LLC


                                              ~~~<JM!!J~
                                              Title: Officer

                                              Brenda J. McAlwee

                                              Signature
                                              Print Name ~
                                                          ~~ ~
                                                             ~~
                                              Frank L. McAlwee, Jr.

                                              Sign atur e~~ a:_, ,,<_ _
                                              Print Nam ;;;/. ...      mc.,,8/w&e -Jr:
                                              Ro bert D. Case


                                              ~=:.:e• ~ -- -; ;
PLAINTIFFS

Selvin Ramiro Martinez Hernandez

Signature:
          - -- - - -- - --
Print Name:
            - -- - - - - - - -


Miguel Angel Leon Rivera



Signature:_ _ _ _ _ _ __ _ _
Print Name: _ _ _ _ __ _ __



                                          4
